Examiner’s Comments
Status of Claims

Applicant’s amendments and remarks in the reply filed 3/28/2022 have been acknowledged and entered.  Claims 1-15 are pending.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Timothy Lohse on 5/24/2022.
The application has been amended as follows: 
In Claim 1, line 5, please replace “th” with the following:
	--the--.
In Claim 6, line 29, please replace “drying mechanism” with the following:
	--drying chamber--.
In Claim 6, line 30, please replace “comprising: drying mechanism” with the following:
	--comprising a drying mechanism--.
In Claim 6, line 31, please replace “tray; and at least one” with the following:
	--tray, wherein the drying mechanism includes at least one--.
In Claim 7, line 2, please replace “a fan” with the following:
	--the fan--.
In Claim 8, line 2, please replace “a heater” with the following:
	--the heater--.
REASONS FOR ALLOWANCE
Claims 1-5 are allowed.  The following is an examiner’s statement of reasons for allowance: The reviewed prior art does not anticipate or fairly suggest an applicator tool cleaning apparatus having all the features of the pending claims.  The closest prior art of record is that of Taylor (US 9,380,860) who teaches an applicator tool cleaning apparatus comprising a tray (Fig. 2, elements 1410) having at least one opening (element 1412) to hold an applicator tool; a shaft (element 1414) having a top and a base attached to the tray; a handle (element 1420) coupled to the shaft; a motor to rotate the shaft; a cleaning chamber (element 1630) to receive the tray; and a chamber vertically above the cleaning chamber that has a container (Fig. 10, element 1100).  Taylor does not teach or suggest the apparatus comprising a drying chamber that has a plurality of members to be in contact with the application portion of the applicator tool, wherein the tray is lifted out of the cleaning chamber to an outlet of a drying chamber, as required by Claim 1. Taylor does not expressly disclose the drive mechanism and the drying chamber comprising a drying mechanism directed to the application portion of the applicator tool, and a drive mechanism that raises the assembly from the cleaning chamber to the drying chamber, as required by Claim 6.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA CAMPBELL whose telephone number is (571)270-7382. The examiner can normally be reached Monday-Friday 9 AM- 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NATASHA N CAMPBELL/Primary Examiner, Art Unit 1714